Citation Nr: 1754932	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by an enlarged heart.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, panic attacks, depression, post-traumatic stress disorder, and agoraphobia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the appellant in obtaining records that are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2)(2017).  The Veteran reported in a March 2014 statement that an in-service medical test showed that he had an enlarged heart.  The record reveals no attempts to obtain these records.  As such, further development is needed to comply with the duty to assist.  See id.  Additionally, in an April 2017 private medical note, Dr. Stacia Mills stated that she was treating the Veteran for post-traumatic stress disorder, major depressive disorder, and panic disorder with agoraphobia.  As VA has notice of outstanding private medical records that are potentially relevant to the claims on appeal, VA should attempt and locate the outstanding medical records.  

Further, in a May 2017 statement, the Veteran provided details regarding his four in-service stressors. 

The first claimed stressor was an operation on his jaw that took place at Fort Lewis in Washington that left him feeling depressed afterwards.  The record confirms that the Veteran underwent an osteotomy of the mandible during service.

The second claimed stressor was a court martial that occurred around the beginning of the 1964 baseball season at Fort Lewis.  The Veteran reported that his unit and company, with the exception of one friend, refused to associate with him.

The third claimed stressor was an automobile accident that occurred in 1964 at Alaska while the Veteran's company was on a thirty-nine day training exercise.  On the way back from a nearby air force base, the jeep the Veteran was in spun out of control and flipped on its side.  He stated that he had nightmares, difficulties sleeping, and an inability to drive over bridges since this incident. 

The fourth claimed stressor was the fact that the Veteran had been prohibited from playing on the Fort Lewis baseball team after he won his court martial.

Under the circumstances of the case, the Board finds that efforts should be made to verify the Veteran's second, third, and fourth reported stressors, to include submitting requests to Joint Services Records Research Center.  If any claimed stressor is verified, a VA examination is warranted to determine whether that stressor bears any relationship to any diagnosed psychiatric disorder to include post-traumatic stress disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names of any VA and/or private medical care providers where he received treatment for an enlarged heart and any acquired psychiatric disorders.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files, to include those from Dr. Stacie Mills and any missing service treatment records

2.  Attempt to verify the Veteran's four reported stressors: (a) a 1964 court martial, (b) a 1964 automobile accident that occurred in Alaska during a training exercise, and (c) a prohibition on playing on the Fort Lewis baseball team after winning the 1964 court martial.  Requests should be made to all appropriate official sources, including, but not limited to, the United States Army and the Joint Services Records Research Center.  

3.  If any claimed stressor is verified, or other evidence is submitted to suggest a relationship between any diagnosed acquired psychiatric disorder and service, VA must schedule a VA psychiatric examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner must provide a complete rationale for any opinion provided.   

Following the examination, the examiner must opine whether it is at least as likely as not that any diagnosed acquired psychiatric disorder, including post-traumatic stress disorder, is related to the Veteran's military service.  The examiner must also opine whether it is at least as likely as not that post-traumatic stress disorder is related to any verified stressor.  

4.  The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of his claims.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2016)

5.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.  TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

